



Exhibit 10.7




Cullen/Frost Restoration
Profit Sharing Plan


Amended and Restated
Effective January 1, 2009


Contents
Article 1. Background    1
1.1 Establishment    1
1.2 Purpose    1
1.3 Application of Plan    1
1.4 Capitalized Terms    1
Article 2. Definitions and Construction    1
2.1 Definitions    1
2.2 Gender and Number; Headings    3
Article 3. Participation    3
3.1 Eligible Employees    3
3.2 Participation; Membership    3
Article 4. Contributions; Vesting; Distributions    3
4.1 Restoration Contributions    3
4.2 Vesting    4
4.3 Time of Payments    4
4.4 Withdrawals and Loans    4
4.5 Form of Payment    4
4.6 Forfeiture for Misconduct    4


Article 5. Accounts; Credited Earnings    4
5.1 Accounts    4
5.2 Crediting Restoration Contributions    5
5.3 Credited Earnings    5
5.4 Adjustment of Accounts    5
5.5 Account Balances    6
5.6 Account Statements    6


Article 6. Administration    6
6.1 Powers and Duties of Committee    6
6.2 Finality of Determination    6
6.3 Expenses    6
6.4 Indemnification    6
6.5 Insurance    7
6.6 Claims Procedure    7


Article 7. Funding of the Plan    9
7.1 Funding    9
7.2 Fund Account    9


Article 8. Amendment and Termination    9
8.1 Amendment and Termination Generally    9
8.2 Amendment and Termination Following a Change of Control    9




i

--------------------------------------------------------------------------------





Article 9. Adoption Procedure    9
9.1 Adoption Procedure    9
9.2 Withdrawal of Participating Employer    10


Article 10. Miscellaneous    10
10.1 Beneficiary Designations    10
10.2 Nonalienation    10
10.3 Effect on Other Benefit Plans    10
10.4 Employer-Employee Relationship    10
10.5 Incompetence    10
10.6 Binding on Employer, Participants and Their Successors    11
10.7 Tax Liability    11
10.8 Section 409A    11
10.9 Severability    11
10.10 Governing Law    11


Appendix A. Participating Employers Under the Plan    13










ii

--------------------------------------------------------------------------------






Article 1. Background


1.1 Establishment of Plan
Cullen/Frost Bankers, Inc. (“Company”) previously established, effective as of
January 1, 2002, and presently maintains the “Cullen/Frost Restoration Profit
Sharing Plan” (“Plan”), an unfunded, non-elective, account-based supplemental
executive retirement plan. Effective January 1, 2009, the Plan is amended and
restated to amend and clarify certain Plan provisions and to comply with final
regulations under Code section 409A.
1.2 Purpose
The Company maintains the “Cullen/Frost Profit Sharing Plan,” a tax-qualified
defined contribution plan (“Profit Sharing Plan”) established effective as of
January 1, 2002 and as amended thereafter. This Plan is maintained for the
purpose of providing Eligible Employees who are Participants under the Profit
Sharing Plan with supplemental retirement benefits designed to restore benefits
that such Eligible Employees would be eligible to receive under the Profit
Sharing Plan absent the application of the Applicable Code Restrictions. This
Plan is intended to constitute a separate unfunded plan that meets the
requirements of and that is classified as a plan which is maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees within the meaning of ERISA sections
201(2), 301(a)(3) and 401(a)(1). This Plan is not intended to satisfy the
qualification requirements of Code section 401.
1.3 Application of the Plan
The terms of this Plan are applicable only to or with respect to those Eligible
Employees who are active Participants under this Plan on or after January 1,
2009.
1.4 Capitalized Terms
Capitalized terms in this Plan are defined in Article 2 or another Article of
this Plan or in the Profit Sharing Plan.
Article 2. Definitions and Construction


2.1 Definitions
The following definitions, set forth in alphabetical order, are used throughout
the Plan and have the meanings set forth below.
(a)
“Account” means the recordkeeping account which is maintained in the name of a
Participant to account for any Restoration Contributions and Credited Earnings
which may be credited to his Account from time to time.

(b)
“Affiliate” means

(1)
Any entity or organization that, together with the Company, is part of a
controlled group of corporations, within the meaning of Code section 414(b);

(2)
Any trade or business that, together with the Company, is under common control,
within the meaning of Code section 414(c); and

(3)
Any entity or organization that is required to be aggregated with the Company,
pursuant to Code sections 414(m) or 414(o).

For purposes of this Plan, however, the term “Affiliate” shall be interpreted
such that the phrase “at least 50 percent” will be substituted for the phrase
“at least 80 percent” in each place that it appears in Code section 1563.
Additionally, an entity shall be an Affiliate only during the period when the
entity has the required relationship, under this Plan section 2.1, with the
Company.
(c)
“Applicable Code Restrictions” means the compensation or contribution
limitations and restrictions that are applicable under Code sections 401(a)(17)
and 415.

(d)
“Beneficiary” means the person, persons or trust designated by a Participant, as
provided in Plan section 10.1. Where the context dictates, the term
“Beneficiary” shall also mean “Beneficiaries.”

(e)
“Change of Control” means the occurrence of any of the following:

(1)
The acquisition by any person, entity or “group” (as defined in section 13(d)(3)
of the Securities Exchange Act of 1934, as amended (“Exchange Act”)) as
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the then outstanding
securities of the Company.

(2)
A change in the composition of the Board of Directors occurring within a
12-month period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or

(3)
The acquisition by any person, entity or “group” (as defined in section 13(d)(3)
of the Exchange Act) during a 12-month period of at least 40% of the gross fair
market value of the Company’s assets.

(f)
“Code” means the Internal Revenue Code of 1986, as amended.



1

--------------------------------------------------------------------------------





(g)
“Committee” means the administrative committee appointed by the Board of
Directors, the Compensation and Benefits Committee, or the designee of either to
administer this Plan in accordance with Article 6 of the Plan.

(h)
“Company” means Cullen/Frost Bankers, Inc., or any successor organization to the
Company.

(i)
“Compensation Committee” means the Compensation and Benefits Committee of the
Board of Directors of the Company.

(j)
“Credited Earnings” means the earnings or losses credited to a Participant’s
Account, as provided in Plan section 5.3.

(k)
“Disability” means a total and permanent disability within the meaning of the
Social Security Act.

(l)
“Eligible Employee” means an Employee of an Employer who

(1)
Is a Participant under the Profit Sharing Plan, and

(2)
Who is designated as an “Eligible Employee” as provided in Plan section 3.1.



Each Eligible Employee in the Plan will be deemed to be a Specified Employee, as
defined in Plan section 2.1(x), and, therefore, subject to the six-month payment
delay following his Separation from Service absent an available exception to
such six-month delay that is permissible under Code section 409A and related
Treasury Regulations (e.g., Change of Control, Disability), as determined by the
Committee in its sole discretion.
(m)
“Employee” means any person who is employed by the Company or Affiliate and who
is classified as a common-law employee in the employment records of the Company
or an Affiliate (other than a leased employee within the meaning of Code section
414(n)(2)).

(n)
“Employer” means the Company and each other Employer who is a participating
Employer under the Profit Sharing Plan and who has elected to become a
participating Employer under this Plan as provided in Article 9.

(o)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(p)
“Fund Account” means the “unfunded” trust arrangement as described in Plan
section 7.2.

(q)
“Incumbent Director” means a director on the Board of Directors who either is:

(1)
A Director of the Company as of January 1, 2009; or

(2)
Elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least two-thirds of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual not
otherwise an Incumbent Director whose election or nomination is in connection
with an actual or threatened proxy contest relating to the election of directors
to the Company).

(r)
“Investment Fund” means any investment fund that may be maintained in the Fund
Account from time to time.

(s)
“Participant” means an Eligible Employee or former Eligible Employee as
described in Plan section 3.2.

(t)
“Plan” means the “Cullen/Frost Restoration Profit Sharing Plan” as set forth in
this document and as the same may be amended from time to time.

(u)
“Profit Sharing Plan” means the “Cullen/Frost Profit Sharing Plan,” effective as
of January 1, 2002, and as the same may thereafter be amended from time to time.

(v)
“Restoration Contributions” means the contributions described in Plan section
4.1.

(w)
“Separation from Service” means that a Participant who ceases to be an Employee
or otherwise separates from the service of the Company or an Affiliate on
account of the Participant’s retirement, death or other termination of
employment. Whether or not a Participant has incurred a Separation from Service
will be based on all surrounding relevant circumstances, including, but not
limited to, the reasonable belief of both the Participant and the Company (or
Affiliate) that the Participant will perform no future services for the Company
or an Affiliate as an Employee. For purposes of this defined term, no Separation
from Service will be deemed to have occurred if the Participant transfers
employment from the Company or an Affiliate to another member of the Company’s
Code section 414 controlled group. For this purpose, controlled group membership
will include the Company and all Affiliates. A payment under this Plan shall be
deemed to be on account of a Separation from Service if payment of the benefit
is made by the end of the calendar year in which the Separation from Service
occurs or, if later, within 2½ months following such Separation from Service.
Additional delays in payment may be required for Participants who are Specified
Employees so as to comply with the required six-month payment delay for payments
made to such Specified Employees unless such six-month payment delay is not
required by virtue of a permitted exception under Code section 409A and related
Treasury Regulations.

(x)
“Specified Employee” means a Participant qualifying as a “key employee” for
purposes of Code section 416 (determined without regard to Code section
416(i)(5)) by satisfying any one of the following conditions at any time during
the 12-month period ending on each December 31 (“Identification Date”):

(1)
The Participant is among the top-paid 50 officers of the Company with annual
compensation (within the meaning of Code section 415(c)(3)) in excess of
$145,000 (subject to cost-of-living adjustments);

(2)
The Participant is a five-percent owner; or

(3)
The Participant is a one-percent owner and has annual compensation in excess of
$150,000.





2

--------------------------------------------------------------------------------





If an individual is a key employee as of an Identification Date, including an
individual who acknowledges his Specified Employee status to the Company
immediately prior to the date his benefit commences, the individual shall be
treated as a Specified Employee for the 12-month period beginning on April 1
following the Identification Date. For the limited purpose of applying the
“one-percent” and “five-percent” ownership rules, ownership is determined with
respect to the entity for which the Employee provides services. The Code’s
controlled and affiliated service group rules do not apply when determining a
Participant’s ownership interests. Notwithstanding the foregoing, an individual
shall not be treated as a Specified Employee unless any stock of the Company or
any Affiliate is publicly traded on an established securities market or
otherwise.
For purposes of making its annual Specified Employee determination, the Company
shall consider compensation treated as recognizable pay under the so-called
“Code section 415 general” definition of pay.
Notwithstanding the above, the Company may (but is not required to) adopt an
alternative method for identifying Specified Employees, provided such method
satisfies the requirements set forth at Treasury Regulations section
1.409A-1(i)(5).
(y)
“Spouse” means with respect to a Participant, a person of the opposite sex from
the Participant, who is the Participant’s husband or wife (as applicable) under
applicable state law to whom the Participant has been legally married during the
12-month period immediately preceding the Participant’s date of death, if such
death is earlier than the date the Participant has a Separation from Service. No
individual, including an individual of the opposite sex, shall be the Spouse of
a Participant on account of the fact that the individual is registered as the
domestic partner of the Participant under state law, even if state law provides
that the domestic partners shall have the same rights, protections, and
benefits, under state law, as married persons. No individual shall be the Spouse
of a Participant unless the person would be treated as the “Spouse” of the
Participant under 1 USC section 7 (relating to the definition of a “spouse” for
purposes of federal law, as added by the Defense of Marriage Act).



2.2 Gender and Number; Headings
Except when otherwise indicated by the context, any masculine terminology when
used in this Plan shall also include the feminine gender, and the definition of
any term in the singular shall also include the plural. Headings of Articles and
sections in the Plan are included solely for convenience, and if there is any
conflict between such headings and the text of the Plan, the text shall control.
Article 3. Participation


3.1 Eligible Employees
The Compensation Committee shall designate the key management Employees who are
to be the Eligible Employees under this Plan; provided, however, that any
Employee so designated for participation under this Plan must be a Participant
under the Profit Sharing Plan. The Compensation Committee may terminate the
“Eligible Employee” status of any designated Participant at any time. Once an
Employee has been designated as an Eligible Employee, he shall remain an
Eligible Employee under the Plan unless his status has been changed by the
Compensation Committee, or until the Eligible Employee incurs a Separation from
Service. The Compensation Committee may establish such procedures as it deems
appropriate for notifying Participants of their status as Eligible Employees
under this Plan, including adherence to the Code section 409A requirement to
solicit and collect elections as to the time and form of payment within 30 days
of the Eligible Employee’s initial eligibility, if applicable.
3.2 Participation; Membership
An Eligible Employee described in Plan section 3.1 shall become a Participant
under the Plan on the first date on which a Restoration Contribution is credited
to his Account. An Eligible Employee with an Account balance under the Plan
shall be a “Participant” under the Plan. In addition, an Eligible Employee who
ceases to be an Eligible Employee by reason of loss of Eligible Employee status
or by Separation from Service or transfer of employment to a nonparticipating
Affiliate shall continue to be a Participant in the Plan so long as he has an
Account balance credited to his account under the Plan.
Article 4. Contributions; Vesting; Distributions


4.1 Restoration Contributions
(a)
In General. For each Plan Year, each Employer shall determine the Restoration
Contribution (if any) on behalf of each Participant employed by the Employer
during the Plan Year. The Restoration Contribution for each Participant for each
Plan Year shall be determined on an annual basis as of the end of the Plan Year,
and such a determination shall be made at such time following the Plan Year when
it is determined that a Restoration Contribution can be calculated. For purposes
of determining a Restoration Contribution under this Plan section 4.1, a
Participant shall only



3

--------------------------------------------------------------------------------





be eligible to receive a Restoration Contribution if he meets the eligibility
requirements for a Contribution under the Contribution provisions of Plan
section 4.2 of the Profit Sharing Plan.
(b)
Amount of Restoration Contributions. For each Plan Year, the amount of the
Restoration Contribution for each Participant for the Plan Year shall be the
difference between (1) and (2) below where

(1)
Is the total amount of Contributions that the Participant would be eligible to
receive for the Plan Year under the provisions of Plan section 4.2 of the Profit
Sharing Plan, determined without regard to the Applicable Code Restrictions, and

(2)
Is the total amount of Contributions that the Participant is actually credited
with under Plan section 4.2 of the Profit Sharing Plan for the Plan Year,
determined after the application of the Applicable Code Restrictions.

4.2 Vesting
The various amounts credited to a Participant’s Account under this Plan shall
become vested at the same time, manner and rate as any such amounts would have
become vested under the Profit Sharing Plan. All service recognized for vesting
purposes under the Profit Sharing Plan shall be recognized under this Plan for
purposes of determining a Participant’s vested interest in the benefits provided
under this Plan. The determination of a Participant’s vested interest with
respect to his Account shall be applied not only to the Restoration
Contributions credited to his Account but also with respect to any attributable
Credited Earnings to be credited to such Account. A Participant’s nonvested
interest in his Account under this Plan shall be forfeited at the same time a
forfeiture would occur under the Profit Sharing Plan.
4.3 Time of Payments
Except as otherwise provided in this Article 4 or elsewhere in the Plan, a
Participant shall become eligible to receive (or have paid in the case of his
death) a distribution of his vested interest in his Account under the Plan upon
his Separation from Service (including a Separation from Service triggered by
his death). All amounts in the Participant’s Account which have not been paid as
of the Participant’s death shall be paid in a lump sum payment to his
Beneficiary, without application to the otherwise applicable six-month delay
specified in Plan section 2.1(x) for Specified Employees. All benefit payments
shall be made on or as soon as administratively practicable after the earliest
date that distributions are available under the Profit Sharing Plan. The value
of the Participant’s Account for which a distribution is being made shall be
determined as of the valuation on the relevant date as provided in Plan section
5.5 on which the distribution payment is being made.
4.4 Withdrawals and Loans
A Participant will not be permitted to make any withdrawals or loans from his
Account under this Plan. No in-service distributions will be allowed under the
Plan.
4.5 Form of Payment
All distributions with respect to a Participant’s Account shall be in the form
of cash, and shall be made in a single lump sum payment form.
4.6 Forfeiture for Misconduct
Notwithstanding any other provision of the Plan, any Participant who is
terminated “for cause” by the Company or an Affiliate shall forfeit any vested
Account as reflected in any recordkeeping account maintained by the Company for
purposes of paying benefits under this Plan. For purposes of this Plan, a
termination “for cause” shall mean:
(a)
The Participant’s breach of any fiduciary duty to an Employer;

(b)
The Participant’s knowing failure or refusal to comply with laws or regulations
applicable to an Employer and its business;

(c)
The Participant’s commission of any criminal or fraudulent acts against an
Employer as an Employee; or

(d)
The Participant’s gross or willful misconduct as an Employee resulting in loss
to an Employer or any other Affiliate of the Company, or damage to the
reputation of an Employer or any other Affiliate of the Company.



Article 5. Accounts; Credited Earnings


5.1 Accounts
The Committee shall maintain, or cause to be maintained, a bookkeeping Account
for each Participant for the purpose of accounting for the Participant’s
beneficial interest under the Plan, which interest is attributable to
Restoration Contributions and any Credited Earnings credited to such Participant
under the Plan, as adjusted to reflect charges against such Account. In addition
to the foregoing bookkeeping Accounts, the Committee shall maintain, or cause to
be maintained, such other accounts, subaccounts, records or books as it deems
necessary to properly provide for the maintenance of Accounts under the Plan,
and to carry out the intent and purposes of the Plan. The Participant’s Account
and any other subaccounts maintained in the name of a Participant shall comprise
the Participant’s Account under the Plan.


4

--------------------------------------------------------------------------------





5.2 Crediting Restoration Contributions
Each time a Restoration Contribution is determined with respect to a Participant
as provided in Plan section 4.1, such Restoration Contribution shall be credited
to the Participant’s Account as of the date of such determination, and such
Restoration Contribution shall also be credited to any applicable subaccount
maintained to account for the nature and type of such Restoration Contribution.
Each Employer determining any such Restoration Contribution may also deposit
such Restoration Contribution in the Fund Account on any date it may decide
after such Restoration Contribution has been determined under the Plan.
5.3 Credited Earnings
A Participant shall be entitled to Credited Earnings on the balance to the
credit of his Account in accordance with the provisions of this Plan section
5.3. To the extent a Participant’s Restoration Contributions (including prior
Credited Earnings credited with respect to such Account) are on deposit in the
Fund Account, the provisions of subsection (a) below describe the crediting of
Credited Earnings. To the extent a Participant’s Restoration Contributions
(including prior Credited Earnings credited with respect to such Account) are
not deposited in the Fund Account, the provisions of subsection (b) below
describe the crediting of Credited Earnings
(a)
Fund Account Credited Earnings. At any time when a Participant has any
Restoration Contribution amount credited to his Account and also on deposit in
the Fund Account, such Participant shall be entitled to have credited to his
Account any share of the Credited Earnings which are allocable to him based on
the total of all his Restoration Contributions credited to his Account that are
on deposit in the Fund Account (including any prior Credited Earnings so
credited to him that are also on deposit in the Fund Account with respect to his
Account). The Fund Account, including all of the Investment Funds comprising the
Fund Account, shall periodically be valued as of such valuation dates as the
Committee shall determine as are to be applicable to the various Investment
Funds in the Fund Account. Any such valuation date shall be no less frequent
than annually, and shall normally be on a monthly basis unless the Committee
determines another valuation date to be applicable. As of each relevant
valuation date with respect to the Fund Account or any investment portion
thereof, the Account of each Participant who has an Account balance credited to
and also on deposit in the Fund Account shall have his Account adjusted to
reflect Credited Earnings based on his pro rata share of the investment results
of the Fund Account and the Investment Funds within the Fund Account in which he
is credited with an investment interest. Each Participant with an Account
balance credited to and on deposit in the Fund Account shall have his Fund
Account funds invested in and among the Investment Funds comprising the Fund
Account. The investment, allocation and transfer of each such Participant’s
funds among such Investment Funds is to be determined under an investment method
as determined by the Committee, which method may include the self-direction of
investments among Investment Funds by the Participant. Each Participant is
entitled to receive his Credited Earnings with respect to each Investment Fund
in which he has an investment interest based on his Account’s pro rata interest
in the Investment Fund as of the periodic valuation and adjustment dates
provided for in this Plan.

(b)
Assumed Credited Earnings. At any time when a Participant has any Restoration
Contribution amount credited to his Account and such amount is not on deposit in
the Fund Account, such Participant shall be entitled to have credited to his
Account Credited Earnings based on the assumed investment results of such
Restoration Contributions (including prior Credited Earnings credited with
respect to such Account) as if such amounts had been invested in Investment
Funds maintained under the Profit Sharing Plan during the period for measuring
Credited Earnings for crediting under this Plan. The crediting of such Credited
Earnings shall be at the times and valuation dates as are used for crediting
Investment Fund results under the Profit Sharing Plan, and shall be by the
method used in the Investment Fund. Additionally, the investment, allocation and
transfer of each such Participant’s funds based on the assumed investments in
the Investment Funds under the Profit Sharing Plan shall be by such procedures
and methods as determined by the Committee. In this regard, the Committee may
provide for Participant assumed self-direction of investments among the
Investment Funds under the Profit Sharing Plan based on the Participant’s
investment directions under such Plan, or may allow for specific separate
assumed self-directions under this Plan.

(c)
Committee Determinations. The Committee shall make all determinations with
respect to the applicable Credited Earnings and with respect to the crediting of
such Credited Earnings to Accounts and such determinations shall be final and
binding on each Participant and his Beneficiary and any other interested
parties.



5.4 Adjustment of Accounts
Restoration Contributions shall be credited to the Accounts of Participants as
provided in Plan section 5.2. Credited Earnings (if any) on the balances in the
Accounts of each Participant shall be credited to such Accounts as provided in
Plan section 5.3. Charges to a Participant’s Account to reflect any lump sum
distribution payments with respect to such Participant under the Plan shall be
as of the date of any such payment. The Participant’s Accounts under the Plan
shall also be adjusted and charged for any administrative expenses or applicable
taxes as are applicable to Accounts and the Fund Account, to the extent such
expenses and taxes are not separately paid for by the Employers.


5

--------------------------------------------------------------------------------





5.5 Account Balances
As of any relevant date, a Participant’s balance credited to his Account shall
be the value of the balance standing to the credit of his Account upon the
completion of the valuation
(a)
As of the last preceding or coincident relevant valuation as regards any portion
of his Account which is not invested in the Fund Account, and

(b)
As of the close of the last preceding or coincident applicable valuation date
with respect to any portion of his Account which is invested in a Fund Account
fund, adjusted to reflect any credits or charges made to such Account since such
date or dates, including, without limitation, those adjustments to reflect
Restoration Contributions to and payments from such Account.

For purposes of making distributions or other payments with respect to a
Participant under the Plan, the Participant’s balance credited to his Account as
of any relevant date shall also include any Restoration Contributions to be
credited under the Plan on his behalf which have not been credited to his
Account as of such date. Where applicable, a Participant’s Account balance shall
include both the amount credited to his Account with respect to Restoration
Contributions which were not deposited in the Fund Account, and the amount
credited to his Account with respect to Restoration Contributions which were
deposited in the Fund Account (which amounts also reflect the Credited Earnings
adjustments which are applicable with respect to such portions of his Account).
5.6 Account Statements
The Committee shall provide each Participant with a statement of the status of
his Account under the Plan. The Committee shall provide such statement annually
or at such other times as the Committee may determine from time to time, and
such statement shall be in the format as prescribed by the Committee.
Article 6. Administration


6.1 Powers and Duties of Committee
This Plan shall be administered by the Committee (which Committee shall also
administer the Profit Sharing Plan). The Committee shall administer this Plan in
a manner consistent with the administration of the Profit Sharing Plan, except
that this Plan shall be administered based on its terms and as an unfunded plan
which is not intended to meet the qualification requirements of Code section
401. The Committee shall have the same rights and authority granted to it under
the Profit Sharing Plan, which shall include the full power, discretion and
authority to interpret, construe and administer this Plan. The Committee shall
establish and maintain such accounts or records as the Committee may from time
to time consider necessary. The processing of claims for benefits, and the
appeal and review of such claims, shall be administered in accordance with
claims and review procedures like those applied under the Profit Sharing Plan,
and in accordance with the requirements of ERISA section 503. The Committee
shall have such powers and duties as may be necessary to discharge its functions
hereunder, including the following:
(a)
To establish rules, policies, and procedures for administration of the Plan;

(b)
To construe and interpret the Plan, to decide all questions of eligibility, and
to determine the amount, manner, and time of payment of any benefits hereunder;

(c)
To make a determination as to the right of any person to a benefit and the
amount thereof;

(d)
To obtain from the Company such information as shall be necessary for the proper
administration of the Plan;

(e)
To prepare and distribute information explaining the Plan;

(f)
To keep all records necessary for the operation and administration of the Plan;

(g)
To prepare and file any reports, descriptions, or forms required by the Code or
ERISA; and

(h)
To designate or employ agents and counsel (who may also be persons employed by
the Company) and direct them to exercise the powers of the Committee.



6.2 Finality of Determination
The determination of the Committee as to any disputed questions arising under
this Plan, including questions of construction and interpretation, shall be
final, binding, and conclusive upon each Participant, each Beneficiary, and all
other persons.
6.3 Expenses
The expenses of administering this Plan shall be borne by the Employers in the
proportions determined by the Committee.
6.4 Indemnification
(a)
The Company (including any successor employer, as applicable) shall indemnify
and hold harmless each of the following persons (“Indemnified Persons”) under
the terms and conditions of subsection (b).

(1)
The Committee; and



6

--------------------------------------------------------------------------------





(2)
Each Employee, former Employee, current and former members of the Committee, or
current or former members of the Board of Directors who have, or had,
responsibility (whether by delegation from another person, an allocation of
responsibilities under the terms of this Plan document, or otherwise) for a
fiduciary duty, a non-fiduciary settlor function (such as deciding whether to
approve a plan amendment), or a non-fiduciary administrative task relating to
the Plan.

(b)
The Company shall indemnify and hold harmless each Indemnified Person against
any and all claims, losses, damages, and expenses, including reasonable
attorneys’ fees and court costs, incurred by that person on account of his good
faith actions or failures to act with respect to his responsibilities relating
to the Plan. The Company’s indemnification shall include payment of any amounts
due under a settlement of any lawsuit or investigation, but only if the Company
agrees to the settlement.

(1)
An Indemnified Person shall be indemnified under this Plan section 6.4 only if
he notifies an Appropriate Person (defined below) at the Company of any claim
asserted against or any investigation of the Indemnified Person that relates to
the Indemnified Person’s responsibilities with respect to the Plan.

(A)
An “Appropriate Person” is one or more of the following individuals at the
Company:

(i)
The Chief Executive Officer,

(ii)
The Chief Financial Officer,

(iii)
Its General Counsel,

(iv)
Treasurer, or

(v)
Group Executive Vice President, HR.

(B)
The notice may be provided orally or in writing. The notice must be provided to
the Appropriate Person promptly after the Indemnified Person becomes aware of
the claim or investigation. No indemnification shall be provided under this Plan
section 6.4 to the extent that the Company is materially prejudiced by the
unreasonable delay of the Indemnified Person in notifying an Appropriate Person
of the claim or investigation.

(2)
An Indemnified Person shall be indemnified under this Plan section 6.4 with
respect to attorneys’ fees, court costs, or other litigation expenses or any
settlement of such litigation only if the Indemnified Person agrees to permit
the Company to select counsel and to conduct the defense of the lawsuit and
agrees not to take any action in the lawsuit that the Company believes would be
prejudicial to the Company’s interests.

(3)
No Indemnified Person, including an Indemnified Person who is a former Employee,
shall be indemnified under this Plan section 6.4 unless he makes himself
reasonably available to assist the Company with respect to the matters in issue
and agrees to provide whatever documents, testimony, information, materials, or
other forms of assistance that the Company shall reasonably request.

(4)
No Indemnified Person shall be indemnified under this Plan section 6.4 with
respect to any action or failure to act that is judicially determined to
constitute or be attributable to the gross negligence or willful misconduct of
the Indemnified Person.

(5)
Payments of any indemnity under this Plan section 6.4 shall only be made from
assets of the Company. The provisions of this Plan section 6.4 shall not
preclude or limit such further indemnities or reimbursement under this Plan as
allowable under applicable law, as may be available under insurance purchased by
the Company, or as may be provided by the Company under any by-law, agreement or
otherwise, provided that no expense shall be indemnified under this Plan section
6.4 that is otherwise indemnified by the Company, by an insurance contract
purchased by the Company, or by this Plan.



6.5 Insurance
The Committee may authorize the purchase of insurance to cover any liabilities
or losses occurring by reason of the act or omission of any Committee member (or
the act of omission of its designee). To the extent permitted by law, the
Committee may purchase insurance covering any member (or its designee) for any
personal liability of such Committee member (or its designee) with respect to
any administrative responsibilities under this Plan. Any Committee member (or
its designee) may also purchase insurance for his own account covering any
personal liability under this Plan.
6.6 Claims Procedure
All decisions made under the procedure set out in this Plan section 6.6 shall be
final, and there shall be no further right of appeal. No lawsuit may be
initiated by any person before fully pursuing the procedures set out in this
Plan section 6.6, including the appeal permitted pursuant to subsection 6.6(b).
(a)
The right of a Participant or any other person entitled to claim a benefit under
the Plan (collectively “Claimants”) to a benefit shall be determined by the
Committee, provided, however, that the Committee may delegate its responsibility
to any person.



7

--------------------------------------------------------------------------------





(1)
The Claimant (or an authorized representative of a Claimant) may file a claim
for benefits by written notice to the Committee. The Committee shall establish
procedures for determining whether a person is authorized to represent a
Claimant.

(2)
Any claim for benefits under the Plan, pursuant to this Plan section 6.6, shall
be filed with the Committee no later than three months after the date of the
Participant’s termination of employment. The Committee in its sole discretion
shall determine whether this limitation period has been exceeded.

(3)
Notwithstanding anything to the contrary in this Plan, the following shall not
be a claim for purposes of this Plan section 6.6:

(A)
A request for determination of eligibility, participation, or benefit
calculation under the Plan without an accompanying claim for benefits under the
Plan. The determination of eligibility, participation, or benefit calculation
under the Plan may be necessary to resolve a claim, in which case such
determination shall be made in accordance with the claims procedures set forth
in this Plan section 6.6.

(B)
Any casual inquiry relating to the Plan, including an inquiry about benefits or
the circumstances under which benefits might be paid under the Plan.

(C)
A claim that is defective or otherwise fails to follow the procedures of the
Plan (e.g., a claim that is addressed to a party other than the Committee or an
oral claim).

(D)
An application or request for benefits under the Plan.

(b)
If a claim for benefits is wholly or partially denied, the Committee shall,
within a reasonable period of time, but no later than 90 days after receipt of
the claim, notify the Claimant of the denial of benefits. If special
circumstances justify extending the period up to an additional 90 days, the
Claimant shall be given written notice of this extension within the initial
90-day period, and such notice shall set forth the special circumstances and the
date a decision is expected. A notice of denial:

(1)
Shall be written in a manner calculated to be understood by the Claimant; and

(2)
Shall contain:

(A)
The specific reasons for denial of the claim;

(B)
Specific reference to the Plan provisions on which the denial is based;

(C)
A description of any additional material or information necessary for the
Claimant to perfect the claim, along with an explanation as to why such material
or information is necessary; and

(D)
An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review.

(c)
Within 60 days of the receipt by the Claimant of the written denial of his or
her claim or, if the claim has not been granted, within a reasonable period of
time (which shall not be less than the 90 or 180 days described in subsection
(b)), the Claimant (or an authorized representative of a Claimant) may file a
written request with the Committee that it conduct a full review of the denial
of the claim. In connection with the Claimant’s appeal, upon request, the
Claimant may review and obtain copies of all documents, records and other
information relevant to the Claimant’s claim for benefits (but not including any
document, record or information that is subject to any attorney-client or
work-product privilege) and may submit issues and comments in writing. The
Claimant may submit written comments, documents, records, and other information
relating to the claim for benefits. All comments, documents, records, and other
information submitted by the Claimant shall be taken into account in the appeal
without regard to whether such information was submitted or considered in the
initial benefit determination.

(d)
The Committee shall deliver to the Claimant a written decision on the claim
promptly, but no later than 60 days after the receipt of the Claimant’s request
for such review, unless special circumstances exist that justify extending this
period up to an additional 60 days. If the period is extended, the Claimant
shall be given written notice of this extension during the initial 60-day period
and such notice shall set forth the special circumstances and the date a
decision is expected. The decision on review of the denial of the claim:

(1)
Shall be written in a manner calculated to be understood by the Claimant;

(2)
Shall include specific reasons for the decision;

(3)
Shall contain specific references to the Plan provisions on which the decision
is based;

(4)
Shall contain a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and other information relevant to the
Claimant’s claim for benefits. Whether a document, record, or other information
is relevant to a claim for benefits shall be determined by reference to U.S.
Department of Labor Regulations section 2560; and

(5)
Shall contain a statement of the Claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse determination on review.

(e)
The Plan provides that no lawsuit may be initiated by any person before fully
pursuing the procedures set out in this Plan section 6.6, including the appeal
permitted pursuant to subsection (c). In addition, no legal action may be



8

--------------------------------------------------------------------------------





commenced later than 365 days subsequent to the date of the written response of
the Committee to a Claimant’s request for review pursuant to subsection (d).


Article 7. Funding of the Plan


7.1 Funding
All amounts paid under this Plan shall be paid from the general assets of the
participating Employers. Benefits shall be reflected on the accounting records
of the Employers, but neither this Plan nor the maintenance of such accounting
records shall be construed to create, or require the creation of, a trust,
custodial account, or escrow account with respect to any Participant. No
Participant shall have any right, title, or interest whatsoever in or to any
investment reserves, accounts, or funds that the Employers may purchase,
establish, or accumulate to aid in providing the unfunded benefit payments
described in the Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create, or be construed to create, a trust or
fiduciary relationship of any kind between an Employer or the Committee and a
Participant or any other person. Participants shall not acquire any interest
under the Plan greater than that of an unsecured general creditor of an
Employer. The Trust Fund of the Profit Sharing Plan shall not be liable for any
benefits accrued under this Plan.
7.2 Fund Account
In accordance with and consistent with Plan section 7.1, the Employers may from
time to time establish a grantor trust arrangement to create a fund of assets to
be available to pay benefits when they become due under this Plan. Any such
arrangement shall be known as a “Fund Account” for purposes of this Plan, and
any funds deposited in such Fund Account shall be invested in such “Investment
Funds” as may be determined with respect to such Fund Account. Such Investment
Funds may include Investment Funds like those that are maintained under the
Profit Sharing Plan. A purpose for establishing any such Fund Account is to
provide for the depositing of any Restoration Contributions that may be credited
with respect to Participants under the Plan, and to allow Participant to receive
Credited Earnings adjustments on their Account balances based on the investment
results of the investments of the Fund Account. The creation of the Fund Account
shall not create any greater rights with respect to Participants than as
provided in such Plan section 7.1 and the Fund Account arrangement. Also, the
creation of such Fund Account shall in no way be applied or be construed so that
this Plan is anything other than an unfunded plan as described in Plan section
1.2.
Article 8. Amendment and Termination


8.1 Amendment and Termination Generally
The Plan may be amended or terminated by the Company, acting through its Board
of Directors (or the designee of the Board of Directors) at any time.
Notwithstanding the preceding sentence, benefits may be distributed to
Participants on account of the termination only if:
(a)
The termination does not occur proximate to a downturn in the financial health
of the Company;

(b)
All nonqualified defined contribution, non-elective, account-based retirement
plans maintained by the Company and all Affiliates that would be aggregated with
the Plan under Code section 409A are terminated when the Plan is terminated;

(c)
No payments are made within 12 months after the date when the Company takes all
steps necessary to terminate and liquidate the Plan, other than payments made
pursuant to the Plan’s otherwise applicable distribution provisions;

(d)
All benefits are distributed within 24 months after the date when the Company
takes all steps necessary to terminate and liquidate the Plan; and

(e)
Neither the Company nor any Affiliate establishes a new nonqualified,
non-elective, account-based plan that would be aggregated with the Plan under
Code section 409A at any time within three years after the date when the Company
takes all steps necessary to terminate and liquidate the Plan.



8.2 Amendment and Termination Following a Change of Control
Notwithstanding the Company’s general right to amend or terminate the Plan at
any time, the Company, including any successor entity to the Company, may not
amend or terminate this Plan in any manner following a Change of Control that
would adversely affect the rights of a Participant to benefits under this Plan.
Article 9. Adoption Procedure


9.1 Adoption Procedure
With the consent of the Company, any other organization which satisfies the
definition of Employer under the Profit Sharing Plan and this Plan and which is
eligible by the law to do so may adopt this Plan for the benefit of its
Employees who are


9

--------------------------------------------------------------------------------





designated as Eligible Employees under this Plan, on the express condition that
the Company assumes no liability as a result of any such adoption of this Plan
by any other organization. Such other organization may adopt this Plan by-
(a)
Executing an adoption instrument adopting the Plan, and agreeing to be bound as
a participating Employer by all the terms, provisions, conditions, and
limitations of the Plan; and

(b)
Compiling and submitting all information required by the Company with reference
to persons in its employment eligible for membership in the Plan.

The adoption instrument shall specify the effective date of such adoption of the
Plan and shall become, as to such organization and persons in its employment, a
part of this Plan. Any such adoption instrument may be in any form as recognized
by the Company, including resolutions as may be adopted by the governing body of
such adopting Employer. The participating Employers under the Plan shall be
listed in Appendix A attached to the end of the Plan document.
9.2 Withdrawal of Participating Employer
Any participating Employer may withdraw from the Plan by giving 30 days’ prior
written notice to the Company of its intention to withdraw from the Plan, unless
a shorter notice shall be agreed to by the Company in its sole and absolute
discretion.
Article 10. Miscellaneous


10.1 Beneficiary Designations
A Participant may designate a Beneficiary who upon his death is to receive the
benefits that otherwise would have been paid to him in a lump sum at his
Separation from Service under the Plan. Such designation must be made and
delivered to the Committee during the Participant’s lifetime, and must be made
in writing on a form prescribed for that purpose by the Committee. Absent a
specific Beneficiary designation with respect to this Plan, the Participant’s
Beneficiary shall be his Beneficiary as designated and determined with respect
to and pursuant to the terms of the Profit Sharing Plan.
10.2 Nonalienation
No benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment, or
encumbrance of any kind, and shall not be subject to or reached by any legal or
equitable process (including execution, garnishment, attachment, pledge, or
bankruptcy) in satisfaction of any debt, liability, or obligation, prior to
receipt. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void. Notwithstanding the foregoing provisions of this Plan section 10.2,
(a)
No benefit amount payable under the Plan shall be payable until and unless any
and all amounts representing debts or other obligations owed to the Company or
other Employer by the Participant with respect to whom such amount would
otherwise be payable shall have been fully paid, and

(b)
The Committee shall establish procedures to determine whether a Participant’s
Plan benefit is subject to a legally enforceable domestic relations order.



10.3 Effect on Other Benefit Plans
Amounts credited or paid under this Plan shall not be considered to be
compensation for the purposes of the Profit Sharing Plan or any other retirement
plans maintained by an Employer. The treatment of such amounts under other
employee benefit plans shall be determined pursuant to the provisions of such
plans.
10.4 Employer-Employee Relationship
The establishment of this Plan shall not be construed as conferring any legal or
other rights upon any Employee or any person for a continuation of employment,
nor shall it interfere with the rights of an Employer to discharge any Employee
or otherwise act with relation to the Employee. An Employer may take any action
(including discharge) with respect to any Employee or other person and may treat
such person without regard to the effect which such action or treatment might
have upon such person as a Participant under this Plan.
10.5 Incompetence
Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent until the date on which the Committee receives
a written notice, in a form and manner acceptable to the Committee, that such
person is incompetent, and that a guardian, conservator, or other person legally
vested with the care of such person’s person or estate has been appointed;
provided, however, that if the Committee shall find that any person to whom a
benefit is payable under the Plan is unable to care for such person’s affairs
because of incompetency, any payment due (unless a prior claim therefore shall
have been made by a duly appointed legal representative) may be paid as provided
in the Profit Sharing Plan. Any such payment so made shall be a complete
discharge of the Plan’s liability to such person.


10

--------------------------------------------------------------------------------





10.6 Binding on Employer, Participants and Their Successors
This Plan shall be binding upon and inure to the benefit of the Employers, their
successors and assigns and the Participants, their heirs, executors,
administrators and legal representatives. The provisions of this Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer of the particular Participant. In the
event any Participant becomes entitled to a benefit under this Plan based on
service with more than one Employer, the benefit obligations under this Plan
shall be apportioned among such Employers as determined by the Committee.
10.7 Tax Liability
An Employer may withhold from any payment of benefits hereunder any taxes
required to be withheld and such sum as the Employer may reasonably estimate to
be necessary to cover any taxes for which the Employer may be liable and which
may be assessed with regard to such payment.
10.8 Section 409A
Notwithstanding any provision of this Plan to the contrary, the Committee shall
administer this Plan in a manner designed to comply with Code section 409A and
the Committee shall disregard any Plan provision if the Committee determines
that application of such Plan provision would subject the Participant to an
additional excise tax under Code section 409A(a)(1)(B).
10.9 Severability
In the event any provision of this Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of
this Plan, but this Plan shall be construed and enforced as if the illegal or
invalid provision had never been inserted, and the Company shall have the
privilege and opportunity to correct and remedy such questions of illegality or
invalidity by amendment as provided in this Plan.
10.10 Governing Law
This Plan shall be governed and construed in accordance with the laws of the
State of Texas.


11

--------------------------------------------------------------------------------





In Witness Whereof, the authorized officers of the Company have signed this
document and have affixed the corporate seal on December 31, 2008, but effective
as of January 1, 2009.
Cullen/Frost Bankers, Inc.
By:
/s/ Richard W. Evans, Jr.    

Its:
Chairman    

Attest:
By:
/s/ Emily Skillman    

Its:
Group Executive Vice President        (Corporate Seal)









12

--------------------------------------------------------------------------------





Appendix A. Participating Employers Under the Plan
The following employers are participating Employers under the Cullen/Frost
Restoration Profit Sharing Plan as of January 1, 2009, unless a later
participation date is designated:
Cullen/Frost Bankers, Inc.
Frost National Bank






13